Case 1:21-cv-00973-JRS-MPB Document 40 Filed 06/30/21 Page 1 of 1 PageID #: 1005




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JOHN DOE,                                           )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:21-cv-00973-JRS-MPB
                                                    )
TRUSTEES OF INDIANA UNIVERSITY,                     )
INDIANA UNIVERSITY PURDUE                           )
UNIVERSITY - INDIANAPOLIS,                          )
                                                    )
                             Defendants.            )

      ORDER GRANTING DEFENDANTS’ REQUEST FOR A STATUS CONFERENCE

         Defendants, having filed their Unopposed Motion for a Status Conference (Dkt. No. 39),

 having been duly advised, GRANTS Defendants’ Motion.

         IT IS HEREBY ORDERED that a Telephonic Status Conference is set for JULY 15,

 2021 at 11:30 a.m. (EST), before Magistrate Judge Matthew P. Brookman. The information

 needed to participate in this telephone conference will be provided by a separate notification.

         SO ORDERED.

         Date: June 30, 2021




Distributed electronically to all ECF registered counsel of record.
